DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/06/2021 has been entered.  Applicant amended claims 1-3, 5-10, 12-16, and 19-21 in the amendment.  
Claims 1-21 remain for examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 filed on 01/06/2021 have been considered but they are deemed to be moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adrangi (US 2002/0087797 A1) in view of Pacella et al. (US 2018/0167486 A1), hereinafter Pacella, and further in view of Thubert et al. (US 2017/0195375 A1), hereinafter Thubert.
Regarding claim 1, Adrangi discloses 
A system for information-centric network data cache management (a system for caching files, abstract), the system comprising:
	at least one processor (FIG. 3: processor 310); and
	memory (FIG. 3: main memory 325) including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to:
	calculate a demand metric (popularity value) for a content item requested (requested content) from a network, wherein the demand metric indicates an expected proliferation (future demand) of the content item throughout the network (page 3, [0035], lines 11-16: compute the popularity value for the requested content periodically and the popularity value is used to determine whether or not the content should be cached at the network cache server; the computed popularity value is used to forecast the future demand for the various media files);
	cache the content item in a data cache of the influencer node (page 4, [0041]: transmit files in the prioritized list to the cache).

Adrangi does not explicitly disclose
	calculate, based on the demand metric, a resistance metric for each cache node of a set of cache nodes in the ICN, wherein the resistance metric indicates an ability of each cache node of the set of cache nodes to cache the content item;
	evaluate a topology of the set of cache nodes to identify a transmission cost for each cache node of the set of cache nodes, wherein the transmission cost indicates an average cost of transmission of the content between each cache node of the set of cache nodes and a set of content requester nodes;
	select an influencer node from the set of cache nodes based on the resistance metric for the influencer node and the transmission cost for the influencer node.

However, Pacella discloses 
	calculate, based on the demand metric, a resistance metric for each cache node of a set of cache nodes in the ICN, wherein the resistance metric indicates an ability of each cache node of the set of cache nodes to cache the content item (page 4, [0040]: determine an amount of available storage at each participant node; page 7, [0058]: analyze amount of available storage);
	evaluate a topology of the set of cache nodes to identify a transmission cost for each cache node of the set of cache nodes, wherein the transmission cost indicates an average cost of transmission of the content between each cache node of the set of cache nodes and a set of content requester nodes (page 4, [0040]: determine the available bandwidth of one of more network connections associated with each participant node; page 7, [0058]: determine for each participant node the available bandwidth of a network connection to each participant node);
	select an influencer node from the set of cache nodes based on the resistance metric for the influencer node and the transmission cost for the influencer node (page 7, [0058]: selecting participant node based on current available storage and the current available bandwidth).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Pacella to Adrangi, because Adrangi discloses 
One of ordinary skill in the art would be motivated to utilize the teachings of Pacella in the Adrangi system in order to select the suitable node to cache content.

Adrangi and Pacella do not explicitly disclose 
	a content item requested in an interest packet in an information-centric network (ICN);
	enable the influencer node to respond to interest packets requesting the content item with data packets comprising the content item.

However, Thubert discloses 
	a content item requested in an interest packet in an information-centric network (ICN) (page 1, [0002]& page 5, [0049]: when NDN router receives an interest packet, the NDN router can first check content cache for data requested in the interest packet);
	enable the influencer node to respond to interest packets requesting the content item with data packets comprising the content item (page 5, [0049]: when the data is found in the content cache, then the NDN router can return the data in a data packet on the interface from which the interest packet was received).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Thubert to Adrangi and Pacella, because Adrangi and Pacella disclose determining popularity of content and cache the content (Adrangi: abstract) and Thubert further suggests determine whether a content cache has data requested in the interest packet and return the data in a data packet when the data is found in the content cache (page 5, [0049]).


Regarding claims 8 and 15, the limitations of claims 8 and 15 are rejected in the analysis of claim 1 above and these claims are rejected on that basis.

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adrangi in view of Pacella, in view of Thubert, and further in view of Yang et al. (US 2019/0320016 A1), hereinafter Yang.
Regarding claim 2, Adrangi, Pacella, and Thubert disclose the system described in claim 1.  Adrangi, Pacella, and Thubert further disclose
determine a node cache capacity for each cache node of the set of cache nodes (page 4, [0040]: determine an amount of available storage at each participant node; claim 1: determining an amount of available storage offered to the cache service for each of the one or more participant nodes);
	determine an available bandwidth for each cache node of the set of cache nodes (page 4, [0040]: determine available bandwidth of one or more network connections associated with each participant node; claim 1: determining an available bandwidth of a respective network connection associated with each of the one or more participant nodes).

Adrangi and Pacella do not explicitly disclose 
determine a node cache capacity for each cache node of the set of cache nodes;
	determine a node computation capacity for each cache node of the set of cache nodes;
	determine an available bandwidth for each cache node of the set of cache nodes; and
	calculate an influencer score for each cache node of the set of cache nodes using the node cache capacity, node computation capacity, and available bandwidth, wherein the selection of the influencer node is based in part on the influencer score for the influencer node.

However, Yang discloses 
determine a node cache capacity for each cache node of the set of cache nodes (page 4, [0054]: acquires a node parameter used for describing the node state of the node, such as a storage capacity, a computing speed, an average bandwidth and a working stability parameter);
	determine a node computation capacity for each cache node of the set of cache nodes (page 4, [0054]: acquires a node parameter used for describing the node state of the node, such as a storage capacity, a computing speed, an average bandwidth and a working stability parameter);
	determine an available bandwidth for each cache node of the set of cache nodes (page 4, [0054]: acquires a node parameter used for describing the node state of the node, such as a storage capacity, a computing speed, an average bandwidth and a working stability parameter); and
	calculate an influencer score for each cache node of the set of cache nodes using the node cache capacity, node computation capacity, and available bandwidth, wherein the selection of the influencer node is based in part on the influencer score for the influencer node (page 4, [0054]: determine weighted average value of the node based on the node parameter of the node, the node parameter is storage capacity, computing speed, an average bandwidth, and a working stability parameter).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Yang to Adrangi, Pacella, and Thubert, because Adrangi, Pacella, and Thubert disclose determining popularity of content and cache the content 
One of ordinary skill in the art would be motivated to utilize the teachings of Yang in the Adrangi, Pacella, and Thubert system in order to select the appropriate node to cache content based on determined weighted average value of the node.

Regarding claims 9 and 16, the limitations of claims 9 and 16 are rejected in the analysis of claim 2 above and these claims are rejected on that basis.
	
	
Allowable Subject Matter
Claims 3-7, 10-14, and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vannithamby et al. (US 2018/0145907 A1).  In an ICN, an interest packet is issued by a user interested in obtaining content and a data packet including the requested content can be provided to fulfill the interest indicated in the interest packet (page 2, [0040]).
Ravindran et al. (US 2014/0173076 A1).  An interest packet is a packet requesting service or content where the packet comprises a name of the service or content requested by the consumer; a data packet is a packet comprising content, or service related data that is returned to a consumer in reply to the interest packet (page 4, [0037]).
Menon et al. (US 2005/0262246 A1).  Select a server to receive and store content asset based on (1) free title storage in the server; (2) the percentage of free title storage in the server; (3) streaming capacity of the server; and (4) association between content assets stored in the server.
Li (US 2020/0042454 A1).  The master node can select the persistent storage device of the other compute node based on one or more of: available memory space, load on the compute node, utilization, and the network bandwidth between the other compute node and the requesting compute node ([0037]).
Rosenoer et al. (US 2019/0356473 A1).  Create smart contracts to execute reminders, updaes, and other notifications subject to the changes, updates, etc; the smart contract is used to identify rules associated with authorization and access requirements and usage of the ledger; a Smart contract identifies requirements embed within the crypto token stored on the blockchain ledger.
Vijayan (US 2020/0005284 A1).  Create smart contract on the network; present an offer to user, initiate a transfer of tokens and cause updated data access permissions to be written to a ledger in response to receipt of a user instruction to accept the presented offer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
04/03/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447